19-01006-smb        Doc 10       Filed 04/16/19      Entered 04/16/19 11:24:06             Main Document
                                                    Pg 1 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
In re:
                                                                         Chapter 11
INTERNATIONAL SHIPHOLDING                                                Case No. 16-12220 (SMB)
CORPORATION, et al.
                                    Debtors.                             Jointly Administered
--------------------------------------------------------------------X
BOARD OF TRUSTEES OF THE MEBA PENSION
TRUST – DEFINED BENEFIT PLAN; BOARD OF
                                                                         Adversary Proceeding Case
TRUSTEES OF THE MASTERS, MATES & PILOTS
                                                                         No. 19-01006 (SMB)
PENSION PLAN; and BOARD OF TRUSTEES OF THE
MASTERS, MATES & PILOTS ADJUSTABLE
PENSION PLAN,

                                    Plaintiffs,

                          v.

CG RAILWAY, LLC, d/b/a CG RAILWAY, INC; BULK
SHIPHOLDING, INC.; EAST GULF SHIPHOLDING,
INC.; JOHN DOE CORPORATIONS “1” THROUGH
“100” and OTHER JOHN DOE ENTITIES “1” THROUGH
“100,”

                                    Defendants.
--------------------------------------------------------------------X

 PLAINTIFFS’ ANSWER TO DEFENDANT CG RAILWAY, LLC’S COUNTERCLAIMS

        Plaintiffs the MEBA Pension Trust – Defined Benefit Pension Plan (the “MEBA Pension

Plan”), the Masters, Mates & Pilots Pension Plan (the “MM&P Pension Plan”) and the Masters,

Mates & Pilots Adjustable Pension Plan (the “MM&P APP” and collectively, the “Pension

Plans”), and their respective Boards of Trustees, answer the numbered paragraphs of the

Counterclaims1 (Doc. No. 9) filed by Defendant CG Railway, LLC (“CG Railway”) as follows:




1
  Paragraphs 1 through 66 contain CG Railway’s Answer to the Pension Plans’ Complaint and do not require a
response.
19-01006-smb       Doc 10      Filed 04/16/19      Entered 04/16/19 11:24:06             Main Document
                                                  Pg 2 of 7


    A. Additional Background Facts

        67.      The Pension Plans admit that there was a dispute between the Debtors and various

MM&P and MEBA employee benefit plans (collectively, the “Licensed Officer Plans”),2

including the Pension Plans, relating to administrative and priority claims filed by the Licensed

Officer Plans in the bankruptcy. Any remaining allegations in Paragraph 1 are denied.

        68.      The Pension Plans admit the allegations in Paragraph 68.

        69.      The Pension Plans admit the allegations in Paragraph 69.

        70.      The Pension Plans admit the allegations in Paragraph 70.

        71.      The Pension Plans admit that Debtors failed to timely pay all monthly

contributions owed to the Pension Plans in and around January 2016. The Pension Plans lack

information necessary to respond to the remaining allegations of Paragraph 71 and, therefore,

deny the same.

        72.      The Pension Plans admit that Debtors failed to timely pay all monthly

contributions owed by the Debtors in 2016 and that Debtors filed for bankruptcy on August 1,

2016 in the Bankruptcy Proceeding. The Pension Plans lack information necessary to respond to

the remaining allegations of Paragraph 72 and, therefore, deny the same.

        73.       The Pension Plans deny the allegations in Paragraph 73.

        74.      The Pension Plans deny the allegations in Paragraph 74.

        75.      The Pension Plans lack information necessary to respond to the allegations in

Paragraph 75 and, therefore, deny the same.

2
 The Licensed Officer Plans include the MM&P Benefit Plans (consisting of Plaintiffs MM&P Pension Plan and
MM&P Adjustable Pension Plan, as well as non-parties MM&P Health and Benefit Plan, MM&P Vacation Plan,
MM&P Individual Retirement Account Plan, MM&P Maritime Advancement, Training, Education, and Safety
Program, MM&P Joint Employment Committee, and Maritime Institute for Research and Industrial Development)
and the MEBA Benefit Plans (consisting of Plaintiff MEBA Pension Trust – Defined Benefit Plan, as well as non-
parties MEBA Medical and Benefit Plan, MEBA Pension Trust – 401(k) Plan, MEBA Pension Trust – Money
Purchase Benefit Plan, MEBA Training Plan, MEBA Joint Employment Committee, MEBA Vacation Plan and
American Maritime Congress).
                                                      2
19-01006-smb        Doc 10    Filed 04/16/19    Entered 04/16/19 11:24:06     Main Document
                                               Pg 3 of 7


       76.     The Pension Plans deny the allegations in Paragraph 76.

       77.     The Pension Plans admit only that representatives for SEACOR and the Debtors

stated they would not participate in the Pension Plans after Debtors’ reorganization.        The

remaining allegations in Paragraph 77 are denied.

       78.     Upon information and belief, the Pension Plans admit that the Debtors, SEACOR

and the Unions engaged in collective bargaining negotiations in 2016. The remaining allegations

in Paragraph 78 purport to paraphrase one or more written documents that speak for themselves.

The Pension Plans deny that Defendant CG Railway accurately or completely described and/or

quoted those documents. The remaining allegations in Paragraph 78 are denied.

       79.     The Pension Plans admit the allegations in Paragraph 79.

       80.     The Pension Plans admit only that representatives for SEACOR and the Debtors

stated they would not participate in the Pension Plans after Debtors’ reorganization. The Pension

Plans lack information regarding the remaining allegations in Paragraph 80 and they are

therefore denied.

       81.     The Pension Plans deny the allegations in Paragraph 81.

       82.     The Pension Plans deny the allegations in Paragraph 82.

       83.     The Pension Plans deny the allegations of Paragraph 83.

       84.     The allegations in Paragraph 84 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents. Any remaining allegations

in Paragraph 84 are denied.




                                                 3
19-01006-smb      Doc 10     Filed 04/16/19    Entered 04/16/19 11:24:06   Main Document
                                              Pg 4 of 7


       85.     The allegations in Paragraph 85 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents.

       86.     The allegations in Paragraph 86 purport to quote or paraphrase one or more

written documents that speak for themselves. The Pension Plans deny that Defendant CG

Railway accurately or completely described and/or quoted those documents and therefore deny

all allegations in Paragraph 86.

       87.     The Pension Plans deny the allegations in Paragraph 87.

       88.     The Pension Plans deny the allegations in Paragraph 88.

       89.     The Pension Plans deny the allegations in Paragraph 89.

       90.     The Pension Plans deny the allegations in Paragraph 90.

       91.     The allegations in Paragraph 91 are admitted.

       92.     The allegations in Paragraph 92 are admitted.

       93.     The allegations in Paragraph 93 are admitted.

       94.     The allegations in Paragraph 94 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents.

       95.     The allegations in Paragraph 95 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents.

       96.     The allegations in Paragraph 96 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents.


                                                4
19-01006-smb     Doc 10     Filed 04/16/19    Entered 04/16/19 11:24:06        Main Document
                                             Pg 5 of 7


       97.     The allegations in Paragraph 97 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents.

       98.     The allegations in Paragraph 98 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents.

       99.     The allegations in Paragraph 99 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents.

       100.    The allegations in Paragraph 100 purport to paraphrase one or more written

documents that speak for themselves. The Pension Plans deny that Defendant CG Railway

accurately or completely described and/or quoted those documents. The remaining allegations of

Paragraph 100 are denied.

             COUNT I: COUNTERCLAIM FOR DECLARATORY JUDGMENT

       101.    In response to Paragraph 101, the Pension Plans incorporate their responses to

Paragraphs 67 through 100 as if they were fully set forth herein.

       102.    The allegations set forth in Paragraph 102 constitute legal conclusions to which

no response is required. To the extent a response is required, the Pension Plans admits the

allegations in Paragraph 102.

       103.    The allegations of Paragraph 103 are denied.

       104.    Paragraph 104 requests legal relief to which no response is required. To the

extent a response is required, the Pension Plans deny the allegations in CG Railway’s requests.




                                                 5
19-01006-smb      Doc 10    Filed 04/16/19    Entered 04/16/19 11:24:06        Main Document
                                             Pg 6 of 7


       105.    Paragraph 105 requests legal relief to which no response is required. To the

extent a response is required, the Pension Plans deny the allegations in CG Railway’s requests.

                    COUNT II: COUNTERCLAIM FOR INJUNCTION

       106.    In response to Paragraph 106, the Pension Plans incorporate their responses to

Paragraphs 67 through 105 as if they were fully set forth herein.

       107.    The allegations in Paragraph 107 are denied.

       108.    The allegations in Paragraph 108 are denied.

       109.    The allegations in Paragraph 109 are denied.

       110.    The allegations in Paragraph 110 are denied.

       111.    Paragraph 111 requests legal relief to which no response is required. To the

extent a response is required, the Pension Plans deny the allegations in CG Railway’s requests.

       112.    The allegations in Paragraph 112 are denied.

       113.    Paragraph 113 requests legal relief to which no response is required. To the

extent a response is required, the Pension Plans deny the allegations in CG Railway’s requests.

                                    PRAYER FOR RELIEF

       114.    The Prayer for Relief requests legal relief to which no response is required. To

the extent a response is required, the Pension Plans deny the allegations in CG Railway’s

requests.

                              FIRST AFFIRMATIVE DEFENSE

       115.    CG Railway’s claims, in whole or in part, fail to state a claim upon which relief

may be granted.

                            SECOND AFFIRMATIVE DEFENSE

       116.    CG Railway’s claims are barred due to estoppel.


                                                 6
19-01006-smb       Doc 10    Filed 04/16/19    Entered 04/16/19 11:24:06          Main Document
                                              Pg 7 of 7




          WHEREFORE, the Plaintiffs respectfully request that Defendant CG Railway, LLC’s

Counterclaim be denied and that the Court grant any and all additional relief that may be just and

proper.


Dated: April 16, 2019                         /s/ Christopher M. Leins
                                              Barry S. Slevin
                                              Jeffrey S. Swyers (pro hac vice)
                                              Christopher M. Leins (pro hac vice)
                                              Slevin & Hart, P.C.
                                              1625 Massachusetts Ave., N.W., Suite 450
                                              Washington, DC 20036
                                              (202) 797-8700
                                              Fax: (202) 234-8231
                                              bslevin@slevinhart.com
                                              jswyers@slevinhart.com
                                              cleins@slevinhart.com
                                              Attorneys for Plaintiffs



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 16, 2019, the foregoing Answer and Affirmative

Defenses to Defendant CG Railway, LLC’s Counterclaim was served via ECF which will

provide notice of filing to all counsel of record in this adversary proceeding.



                                              /s/ Christopher M. Leins
                                              Christopher M. Leins




20723599v1




                                                  7
